DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10644245-B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments and arguments, filed 05/12/2021, with respect to the previous 35 USC §112(d) rejections have been fully considered and are persuasive.  The 35 USC §112(d) rejection of claim 5 has been withdrawn. 

Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. Applicant argues equivalence, stating that MPEP §2144.06(II) states 
Let’s start by reproducing the preceding sentence in this MPEP (emphasis added), which forms the basis for the portion cited by applicant to support this position:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.

In context, what does the cited portion mean? It means one cannot use components [that] are claimed as members of a Markush group to establish equivalency of these components, i.e. use the applicant’s disclosure, including the applicant’s claims, cannot form the basis for equivalency.
Am I using applicant’s disclosure, i.e. the fact that they are claimed as members of a Markush group? No, I am using equivalency recognized in the prior art in order to rely on equivalence as a rationale supporting an obviousness rejection.

Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claims 1, 4-6, and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of application 16/321,228, in view of Seo, et al., US-20140319492-A1. 
Re: first compound claim 5, Formula 1-C meets claimed limitations.
Second compound is not taught; however, Seo makes this limitation obvious (substitution of one hole-transporting compound for another).

Claims 1, 4-6, and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of application 16/224,906, in view of Seo, et al., US-20140319492-A1. 
Re: first compound claim 6, several compounds (at least B-65) meet claimed limitations.
Second compound is not taught; however, Seo makes this limitation obvious (substitution of one hole-transporting compound for another).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, et al. "High efficiency exciplex emitters using donor–acceptor type acceptor material." The Journal of Physical Chemistry C 119.39 (2015): 22618-22624 (cited by and provided with the IDS filed 07/10/2019).

Claim 1. Oh teaches a composition for an organic optoelectronic device, the composition comprising:
At least one first compound represented by Formula 1-I (DTrz);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wherein in Formula 1-I, Z’s are each N,
All Z’s are N (which falls within scope of “at least one”),
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),
L1 is a linker of Group 2 (first option),
Wherein in Group 2, * is a linking point with an adjacent atom
And at least one second composition represented by Formula 2 (TCTA),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wherein in Formula 2, L2 to L4 are each a single bond (when Ar1 to Ar3 are each N-carbazolyl phenyl) and/or unsubstituted phenylene group (when Ar1 to Ar3 are each N-carbazolyl),
Ar1 to Ar3 are each an unsubstituted carbazolyl group (carbazolyl group), or N-carbazolyl phenyl (substituted phenyl group), provided at least one of Ar1 to Ar3 is an unsubstituted carbazolyl group,
Wherein “substituted” refers to replacement of hydrogen by a C12 heterocyclic group (N-carbazolyl).

Claim 5. Oh teaches the composition of claim 1, wherein in Formula 1-I,
Z’s are all N,
And Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),

Claim 6. Oh teaches the composition of claim 5, wherein Ra1 to Ra4 are each an unsubstituted phenyl group.


wherein the first compound is represented by Formula 1-Ia,
wherein in Formula 1-Ia, Z1 to Z6 are each N,
All Z’s are N (which falls within scope of “at least two”),
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),
L1 is a linker of Group 2,
Wherein the second compound is Formula 2,
Wherein in Formula 2, L2 to L4 are each a single bond (when Ar1 to Ar3 are each N-carbazolyl phenyl) and/or unsubstituted phenylene group (when Ar1 to Ar3 are each N-carbazolyl),
Ar1 to Ar3 are each an unsubstituted carbazolyl group (carbazolyl group), or N-carbazolyl phenyl (substituted phenyl group), provided at least one of Ar1 to Ar3 is an unsubstituted carbazolyl group,

Claim 11. An organic optoelectronic device (OLED; see Device Fabrication and Measurements), comprising:
an anode and a cathode facing each other (ITO anode and Al cathode),
and at least one organic layer disposed between the anode and the cathode (layers therebetween), 
wherein the organic layer includes the composition for an organic optoelectronic device of claim 1 (exciplex layer, which is emitting layer).  

Claim 12. The organic optoelectronic device of claim 11, wherein the organic layer includes a light emitting layer, the light emitting layer includes the composition for an organic optoelectronic device (exciplex layer, which is emitting layer).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. "High efficiency exciplex emitters using donor–acceptor type acceptor material." The Journal of Physical Chemistry C 119.39 (2015): 22618-22624.

Claim 15. Oh teaches the composition for an organic optoelectronic device of claim 1, but not wherein L1 is a linker of Group 2’. However, the first, seventh, and ninth options are homologs of the linking group in DTrz, which vary by the number of phenylene spacers between the triazinyl groups.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Oh’s biphenylene linking group with a triphenylene, quaterphenylene, or pentaphenylene linking group, as one of ordinary skill in the art would have made structurally similar compounds in the expectation that compounds similar in structure have similar properties. See MPEP §2144.09

Claims 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. "High efficiency exciplex emitters using donor–acceptor type acceptor material." The Journal of Physical Chemistry C 119.39 (2015): 22618-22624, as applied to claim 1, above, and further in view of Seo, et al., US-20140319492-A1.

Claim 8. Oh teaches the composition for an organic optoelectronic device of claim 1, but not wherein Ar1 to Ar3 of formula 2 are selected from groups of Group 4.
Seo teaches a light-emitting device; like Oh, the device has a first compound which has electron-transporting property, and a second compound which has hole-transporting property which together form an exciplex (see Abstract, ¶¶10-11). Seo teaches that, in general, the compound having a hole-transport property may be represented by General Formula G1 (see ¶91); while the compounds do not overlap, they are similar in that they are aromatic amines. Seo teaches specificcompounds, including compounds 100-109 which are represented by Formula 2 wherein Ar1 to Ar3 of formula 2 are selected from groups of Group 4 (see ¶102).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Oh’s hole-transporting compound for as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-transporting compounds which can be used as a co-host with an electron- transporting compound for another, with reasonable expectation of success provided by structural similarity in that they are all amine-based hole-transporting compounds). See MPEP §2143.

Claim 13. Oh teaches the organic optoelectronic device of claim 11, but not explicitly a display device comprising the same.
Seo teaches organic optoelectronic devices are suitable for use in displays (see ¶13).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a display device comprising Oh’s organic optoelectronic device of claim 11, as this is a suitable use of organic optoelectronic devices, specifically, organic light-emitting diodes.

Claim 16. Oh teaches the composition for an organic optoelectronic device of claim 1, but not wherein Ar1 to Ar3 of formula 2 are selected from groups of Group 4’.
Seo teaches a light-emitting device; like Oh, the device has a first compound which has electron-transporting property, and a second compound which has hole-transporting property which together form an exciplex (see Abstract, ¶¶10-11). Seo teaches that, in general, the compound having a hole-transport property may be represented by General Formula G1 (see ¶91); while the compounds do not overlap, they are similar in that they are aromatic amines. Seo teaches specificcompounds, including compounds 105-106 which are represented by Formula 2 wherein Ar1 to Ar3 of formula 2 are selected from groups of Group 4’ (see ¶102).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Oh’s hole-transporting compound for as this would have been the simple .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. "High efficiency exciplex emitters using donor–acceptor type acceptor material." The Journal of Physical Chemistry C 119.39 (2015): 22618-22624, as applied to claim 1, above, and further in view of Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Claim 10. Oh teaches the composition for an organic optoelectronic group of claim 1, but not wherein the composition further includes a phosphorescent dopant.
Lee teaches that exciplex-forming compounds can be used as hosts for phosphorescent dopants; like Oh’s exciplex, they are formed from a hole-transporting host and an electron-transporting host (see Fig. 4). Even though the PL efficiency of the exciplex is low, with a phosphorescent dopant, a near-unity IQE and a high EQE may be obtained (see §2).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the composition further include a phosphorescent dopant, in order to form a device having high IQE and EQE.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. "High efficiency exciplex emitters using donor–acceptor type acceptor material." The Journal of Physical Chemistry C 119.39 (2015): 22618-22624, as applied to claim 1, above, and further in view of Heo, et al., US-20170301866-A1.

Claim 14. Oh teaches the composition for an organic optoelectronic group of claim 1, but not wherein the first compound is represented by Formula 1-IV.
Heo teaches compounds for OLEDs which, are useful in the electron transporting layers; N.B. Oh teaches electron-transporting materials are one of the hosts, with the other being a hole-transporting compound (see ¶¶118-132). The groups Ar1 and Ar2 are heteroaryl groups, and, more specifically, electron deficient heteroaryl groups (see ¶51). Specifically, the groups may be contain trainzyl or quinazolinyl groups (see ¶¶58-65), which are exemplified in compounds, suggesting the equivalency of 4,6-diphenyl-1,3,5-triazin-2-yl and 4-phenyl-quinazolin-2-yl (compare compound 1 to compound 84). 
Heo suggests that if 4,6-diphenyl-1,3,5-triazin-2-yl is a useful electron-transporting group in Oh’s compounds, then 4-phenyl-quinazolin-2-yl would be a similarly useful electron-transporting group.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the 4,6-diphenyl-1,3,5-triazin-2-yl group with a 4-phenyl-quinazolin-2-yl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one electron-transporting group for another, with reasonable expectation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721